Citation Nr: 1536450	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-33 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an upper-gastrointestinal (GI) disorder.

2.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active duty service from March 1967 to December 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in Boston, Massachusetts dated in October 2008 (upper-GI) and July 2009 (hip).

Although the Veteran requested a hearing before RO personnel on a September 2009 VA Form 9, he withdrew his request in writing in November 2009, prior to the scheduled hearing.  There are no other hearing requests of record.  


FINDINGS OF FACT

1.  The RO denied service connection for an upper-GI disorder in a January 2008 rating decision; at that time, the sole unestablished fact necessary for service connection pertained to a nexus between an injury or disease in service and a current disability.  

2.  Evidence received since the January 2008 decision does not address the unestablished fact of nexus and does not raise a reasonable possibility of substantiating the claim.  

3.  There was no injury or disease of the Veteran's right hip in service; no current right hip disorder is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for an upper-GI disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

2.  A right hip disorder was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim of entitlement to service connection for an upper-GI disorder, which he maintains is related to symptoms experienced in service, and for which he was treated in service.  

Although the RO adjudicated the merits of the claim in the decision on appeal, the Board must specifically examine whether the evidence warrants reopening the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The term "service connection" is applicable to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The RO initially denied a claim for service connection for an upper-GI disorder in a January 2008 rating decision.  At the time of the January 2008 decision, the medical evidence of record consisted of service treatment records, which showed an episode of treatment on August 18, 1970 for complaint of abdominal pain and indigestion.  The Veteran was sent for an upper-GI series, the results of which were within normal limits.  

The record also contained post-service VA outpatient records and private outpatient records, which confirmed a diagnosis of gastroesophageal reflux disease (GERD) (see January 29, 2007 treatment report from Worcester CBOC (VBMS record 02-28-07), and extensive history recorded in January 27, 2006 office visit of Dr. Sudireddy at the Fallon Medical Center (VBMS record 08-28-07).  

While the evidence of record in January 2008 substantiated relevant symptomatology in service, and a current disability at the time of the decision, the record at the time of the January 2008 decision did not substantiate a relationship between the in-service treatment for indigestion and the post-service diagnosis of GERD.  In essence, the sole unestablished fact related to criteria (3) as set out in Shedden, above.

Although notified of the RO's decision on January 28, 2008, and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2014)).  Instead, he filed a VA Form 21-4138 in July 2008 (signed in May 2008) stating "Veteran is Requesting Hearing Examination And Examination by VA Doctor[,] also gastro condition."  The attached cover letter from the Veteran's representative stated "Please take action to consider the following
Issue[:] Entitlement to service connection for gastrointestinal condition."

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board finds that there was no new and material evidence received during the one-year period after the January 2008 as contemplated under 38 C.F.R. § 3.156(b).  The Veteran's statements, and those of his representative in requesting that the claim be reopened, do not constitute new and material evidence and do not identify new and material evidence, see Buie v. Shinseki, 24 Vet. App. 242 (2010) (Board should have considered whether statements received during one-year appeal period included the submission of new and material evidence).  Those statements simply express the Veteran's desire to have the claim reopened.    

Evidence received since the end of the appeal period includes a buddy statement from a fellow serviceman who served with the Veteran during his tour of duty in the US Navy.  This account, received in November 2009, specifies that the Veteran took antacids daily during his service due to gastrointestinal problems.  

This lay evidence is competent with respect to reporting the Veteran's complaints as related to him by the Veteran, and his observation of the Veteran taking antacids.  The credibility of this evidence must be presumed for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  However, the evidence relates to the already established fact that the Veteran experienced and was treated for indigestion while in service.  As the newly received evidence does not relate to the sole unestablished fact necessary to substantiate the claim, it does not change the factual basis upon which the claim was previously denied, and it does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that reopening of the claim of entitlement to service connection for an upper-GI disorder is not warranted.  

Turning to the claimed right hip disorder, the Veteran asserts that (1) he injured his right hip in service, (2) he has a current right hip disorder, and (3) such disorder is related to the in-service injury.  

The basic law regarding service connection is set out above.  The Board also notes that, where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection for chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regarding service, the Veteran now asserts that he injured his right hip in service and that he was treated for this injury.  In support of this assertion, the Veteran has identified a service treatment record dated in December 15, 1967, which reflects an injury to the "hip."  However, a review of this record reveals no reference to the right hip.  Rather, when read in its entirety, the record clearly identifies the left hip as being the focus of treatment.  While the initial reference was non-specific ("hip"), the next sentence reveals "Limited ROM (L) hip with pain.  Imp: muscle strain."  The report of medical examination at service separation in November 1970 reveals normal clinical findings for the lower extremities.  

A November 4, 2009 statement from a fellow serviceman details: "I served in the US Navy with [the Veteran] aboard the USS Kearsa[r]ge, the USS Hornet and the USS Coral Sea...[the Veteran] had many injuries from his job refueling ships in deployment...He also suffered injuries during anchor details and other duties as a boatswain mate"  

While this account is competent evidence that the Veteran sustained injuries in service, it does not mention the right hip.  It is therefore not probative evidence of a right hip injury.  It is already acknowledged that the Veteran injured his left hip in service.  Moreover, service connection is in effect for disabilities of the spine and hands based on injuries in service.  What is needed is evidence that tends to prove an injury to the right hip in service.  

The Veteran has alternatively asserted that he injured his right hip in the same incident in which he injured his spine in 1968.  However, the apparently complete service treatment records show only complaints of back pain in relation to this injury.  They make no reference to a right hip injury or complaints of right hip pain.  It is reasonable to expect that the immediate post-injury examination report would include all complaints and findings present at that time and referable to the injury.  It is at this time that medical personnel are attempting to determine the extent and severity of the Veteran's injuries so that proper treatment can be initiated.  It is therefore significant that no right hip symptoms were reported and no right hip findings were recorded.  There is no question that the Veteran is competent to relate his symptoms as he remembers them.  Thus, his competency is not at issue with regard to recounting the events surrounding the back injury.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the clinical evaluation report at the time of the back injury and the report of medical examination at separation from service are more convincing than the Veteran's recent statements made decades later and in support of a claim for monetary benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

Even if an injury to the right hip had been noted in service, there is no specific post-service diagnosis of a right hip disorder.  Rather, the Veteran has complained of right hip pain, and this pain has been related by medical evidence to his lumbar degenerative disc disease.  A March 15, 2009 letter from A. Mailhot, D.C. at Oxford Family Chiropractic notes that the Veteran "has returned to my office occasionally over the past 20 [sic] for examination and treatment of this lower back pain often right sided and extending toward right hip region."  The working diagnosis was "late effect of lumbar sprain lumbosacral and sacroiliac subluxation/fixation with attendant lower back pain and right hip area pain late effect cervical sprain and cervical pain."  See VBMS second entry (03/19/2009).  

The General Rating Formula for Diseases and Injuries of the Spine provides for evaluation of associated objective neurologic abnormalities such as radiculopathy.  The appropriate remedy for such a complaint is to file a claim for an increased rating for the lumbar spine disorder due to associated neurological abnormalities of the right lower extremity.  The Board has referred such a claim back to the RO in the Introduction.  The Board notes that such a claim has not been adjudicated by the RO and is not currently on appeal.  

The Board acknowledges that private treatment records include what appears to be a rule-out diagnosis of palindromic rheumatism.  However, these records also show that testing for rheumatic arthritis has always been normal.  Moreover, the affected joints identified in these records are the hands and feet.  The Veteran's right hip is not mentioned.  

A January 27, 2006 report from Fallon Medical Center notes a history of palindromic rheumatism with bilateral hand pain possibly secondary to osteoarthritis, with x-rays done of both hands in August 2004 showing probable osteoarthritis.  It was also noted that the Veteran had Rheumatoid Factor, Lyme antibody, ANA, hepatitis C, and hepatitis A and B core antibody testing, which were all normal (negative).  See VBMS record (08-28-07).  A Disability Insurance Form signed by N. Sudireddy, M.D. on November 13, 2006 notes a diagnosis of palindromic rheumatism of the hands and feet with original diagnosis August 2004.  See VBMS record (03/05/2009).  A February 29, 2008 report of Dr. Sudireddy reveals osteoarthritis of both hands with palindrome rheumatism.  It was noted that the Veteran was seen by Dr Nosey in the past who reviewed all the blood work from March 2007, including the ANA, Lyme titer, ESR, CRP, and Rheumatoid Factor, which were all normal, of which he was made aware.  See VBMS second record (04/02/2009).  

Several VA Primary Care Outpatient Notes (January 29, 2007 and February 28, 2007) indicate that the need for a rheumatology referral should be considered.  A rheumatoid workup in February 2006 was noted to be negative for Rheumatoid Factor; ANA was negative; and ESR was also unremarkable.  See VBMS record (06/07/2007).  A May 24, 2011 note from the Boston Community Based Outpatient Clinic notes that a rheumatoid arthritis test was "fine."  See VBMS record (07/05/2011).

In sum, despite a working diagnosis, there appears to be no positive testing to confirm rheumatoid arthritis.  Repeated testing has always been negative.  Moreover, none of the reports address symptoms in the right hip.  

While the Veteran is competent to describe his symptoms, such as pain experienced in the right hip, his lay statements are not competent evidence of a distinct hip disorder as distinguished from the lumbar radiculopathy identified in this case.  

Based on the lack of a right hip injury in service, the lack of a specific right hip disorder currently, and what appears to be medical attribution of the Veteran's right hip symptoms to the already service-connected lumbar spine disability, the Board concludes that service connection for a right hip disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him in March 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, treatment reports from the Worcester VA Medical Center, treatment reports from Dr J. Hosey, and treatment reports Oxford Family Chiropractic.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the right hip claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The service treatment records reveal no injury or disease of the right hip during service.  The Veteran's statements regarding a right hip injury rely in part on a treatment record which specifically identifies a left hip injury.  They otherwise rely on an account the Board has found to be inaccurate.  Moreover, the recent treatment reports relate the Veteran's complaints to his service-connected back disability, and do not identify any specific disorder of the right hip.  As the only evidence that the Veteran has a specific disorder of the right hip consists of the Veteran's own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not warranted.  As reopening of the claim of entitlement to service connection for an upper-GI disorder has not been granted, there is no requirement to obtain a VA examination.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


ORDER

Reopening of entitlement to service connection for an upper-GI disorder is denied.

Service connection for a right hip disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


